Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
In reference to claims 19, 30 and 36, US 2013/0197778 A1 to Rodriquez is the most similar prior art and discloses a method of operating an internal combustion engine, comprising: determining or estimating a load level of particulate matter on a particulate filter that is disposed in an exhaust gas flow of the internal combustion engine (pars. 0022, 0027); determining or estimating a load rate for the particulate matter on the particulate filter based on the load level over time (par. 0028); setting a target load rate (“allowed rate” 204, Fig. 3) in response to the load rate and a load limit of the particulate filter and controlling the load rate in response to the target load rate (pars. 0028-0029).
US 2009/0044530 A1 to Gallagher et al. discloses a method comprising: determining or estimating a load level of particulate matter on a particulate filter that is disposed in an exhaust gas flow of the internal combustion engine (602, Fig. 6); determining or estimating a load rate for the particulate matter on the particulate filter based on the load level over time (602); and setting a time interval between regenerations of the particulate filter (608, 610, Fig. 6; par. 0047).
In reference to claims 19, 30 and 36, the prior art of record when considered as a whole, alone or in combination neither anticipates nor renders obvious without improper hindsight, continuously controlling the load rate in response to the target load rate so that the load limit is reached at or just before an end of the time interval.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
28 January 2022